                                  UNITED STATES DISTRICT COURT
                                    DISTRICT OF CONNECTICUT

 LAWRENCE WASHINGTON,                                                   *     Civil Action No.
                                                                        *
                           Plaintiff,                                   *
        v.                                                              *
                                                                        *
                                                                        *
                                                                        *
 CITY OF NEW LONDON AND THE NEW                                         *     JULY 9, 2020
 LONDON BOARD OF EDUCATION,                                             *
                                                                        *
                 Defendants.                                            *
 ___________________________________                                    *

                                                    COMPLAINT

       1.        The Plaintiff, Lawrence Washington, resides at 206 Gallup Hill Road,

Ledyard, Connecticut and his race is African-American.

       2.        At all times material to this Complaint, the Defendant, the New London

Board of Education ("BOE"), is a governmental body subject to the laws of the State of

Connecticut.

       3.        At all times material to this Complaint, the Defendant, City of New London,

("City"), was a municipal entity organized and existing under the laws of the State of

Connecticut.

       4.        At all times material to this Complaint, the Defendant, BOE was acting on

behalf of and in concert with the Defendant, City in carrying out its duties to educate,

administer, supervise and provide a safe environment for public school students and staff.

       5.        At all times material to this Complaint, the Defendant, BOE was responsible

for the administration and management of all city schools, and the selection and retention

of all school employees.


                                              {!02225193.DOCX; v.}
   SUISMAN, SHAPIRO, WOOL, BRENNAN, GRAY & GREENBERG, P.C.   THE COURTNEY BUILDING, SUITE 200, 2 UNION PLAZA, POST OFFICE BOX 1591
                            NEW LONDON, CONNECTICUT 06320    TEL (860) 442-4416   JURIS NO 62114
       6.        The Defendants are charged with the responsibility of education and

graduating students in the City of New London Public Schools (“NLPS”).

                                        JURISDICTION AND VENUE

       7.        This is an action that arises under Title VII if of the Civil Rights Act of 1964,

42 U.S.C. § 2000e, et seq., the Federal Civil Rights Act of 1871, 42 U.S.C. § 1983, to

redress the deprivation, under color of state law, of rights, privileges and immunities

secured to the plaintiff by the United States Constitution, particularly the First and

Fourteenth Amendments, as well as state Constitutional, statutory and common law

claims. Jurisdiction of this Court is based upon 28 U.S.C. § 1331 and 28 U.S.C. § 1343.

       8.        Venue is proper in the District of Connecticut pursuant to 28 U.S.C. §

1391(b) in that plaintiff, Lawrence Washington, resides in Connecticut, his claims arose

in this district, and substantial actions occurred in this district.

                         EXHAUSTION OF ADMINISTRATIVE REMEDIES

       9.        The plaintiff filed a timely claim with the Connecticut Commission of Human

Rights and Opportunities (“CHRO”) and the Equal Employment Opportunity Commission

(“EEOC”).

       10.       The Plaintiff’s complaint with the CHRO was assigned CHRO No. 2040375

and his EEOC claim was assigned Case No. 16A-2020-01109.

       11.       The CHRO issued a Release of Jurisdiction to Washington on April 13,

2021. (Ex. A.)

       12.       The EEOC issued a Right to Sue letter on April 21, 2021. (Ex. B.)

       13.       The plaintiff has commenced this lawsuit within ninety (90) days of the

plaintiff’s receipt of the Release of Jurisdiction issued to him by the CHRO and the Right

                                                                2

    SUISMAN, SHAPIRO, WOOL, BRENNAN, GRAY & GREENBERG, P.C.   THE COURTNEY BUILDING, SUITE 200, 2 UNION PLAZA, POST OFFICE BOX 1591
                             NEW LONDON, CONNECTICUT 06320    TEL (800) 442-4416   JURIS NO 62114
to Sue letter from the EEOC and, as a result, the plaintiff has fully complied with the

administrative pre-requisites of Title VII, CFEPA and all other applicable statutes.

       14.       All conditions precedent to this lawsuit have been fulfilled.

                                                  BACKGROUND

       15.       Mr. Washington was employed by the Defendant as the NLPS Director of

Health, Physical Education and Athletics until his wrongful termination effective

December 27, 2019.

       16.       The Employee Status Form reflecting Mr. Washington's termination states

he was terminated "due to failure to complete required college coursework necessary to

obtain renewal of 092 administrative certificate."

       17.       That reason was inaccurate and was a pretext for retaliating against Mr.

Washington.

       18.       Mr. Washington obtained his Provisional Certification in 2011.

       19.       The Provisional Certification was set to expire on November 30, 2019.

       20.       Mr. Washington was required to obtain 18 credits of accredited college

coursework in order to qualify for the Provisional Certification.

       21.       The Professional Certification requires an additional 12 credits, for a total of

30 credits.

       22.       Mr. Washington was aware that he needed to complete his coursework prior

to November 30, 2019, and did so.

       23.       On November 15, 2019, Mr. Washington advised the Bureau Chief of the

Connecticut State Department of Education Certification Office (“Bureau Chief”) that his



                                                                3

    SUISMAN, SHAPIRO, WOOL, BRENNAN, GRAY & GREENBERG, P.C.   THE COURTNEY BUILDING, SUITE 200, 2 UNION PLAZA, POST OFFICE BOX 1591
                             NEW LONDON, CONNECTICUT 06320    TEL (800) 442-4416   JURIS NO 62114
coursework would be completed in time to upgrade to his Professional Certification, but

that the transcript may not be available to meet the November 30th deadline.

       24.       Also on November 15, 2019, Mr. Washington brought all of his

documentation to Beth McCaffery, the NLPS Data Analysis & Management Coordinator,

to show her that all of his coursework had been completed.

       25.       Despite providing that information, Mr. Washington was later informed that

he may need to meet with Kate McCoy, the NLPS Executive Director of Strategic

Planning, Government and Media Relations, and that he may be subject to discipline if

the coursework was not completed and documented.

       26.       On November 22, 2019, Mr. Washington completed the additional 12 credits

of coursework, which should have satisfied the requirements for the Professional

Certification.

       27.       On November 26, 2019, the Bureau Chief informed Mr. Washington by

email that a transcript related to the completed coursework was not necessary.

       28.       He stated "[i]f you can get a letter from the university stating that all

coursework was completed on a particular date, the Bureau would use the letter to set

the completion date in our CECS system vs. using the official transcript date."

       29.       Also on November 26, 2019, Mr. Washington spoke to Beth McCaffery and

informed her that he had the transcript evidencing completion of the coursework.

       30.       Ms. McCaffrey informed Mr. Washington that she was informed by CSDE

that he was still 3 credits short of his requirement.

       31.       On or about December 2, 2019, Mr. Washington and Beth McCaffery had a

conversation with a representative at CSDE wherein they learned that CSDE made an

                                                                4

    SUISMAN, SHAPIRO, WOOL, BRENNAN, GRAY & GREENBERG, P.C.   THE COURTNEY BUILDING, SUITE 200, 2 UNION PLAZA, POST OFFICE BOX 1591
                             NEW LONDON, CONNECTICUT 06320    TEL (800) 442-4416   JURIS NO 62114
administrative error in issuing the 092 to Mr. Washington for his Provisional Certification

in 2011.

       32.       While Mr. Washington was required to have 18 credits at that time, he only

had 15 credits. From 2011 to this phone conversation, the CSDE never informed Mr.

Washington of this administrative error.

       33.       As such, Mr. Washington needed 15 additional credits, not the 12 that he

had completed.

       34.       The CSDE representative advised Mr. Washington to immediately enroll in

a course to obtain the additional 3 credits; he did so.

       35.       During the next couple of weeks, Mr. Washington had several conversations

with the Bureau Chief wherein the Bureau Chief expressed to him that the CSDE would

do what they could to correct this problem and make sure he received his certification

without any lapse.

       36.       On December 20, 2019, the Bureau Chief emailed Ms. McCaffery and Mr.

Washington stating that one avenue of correcting the situation that would allow an

extension of the Provisional Certification was for New London Public Schools to verify

that "any of Mr. Washington's 8 years of service under the provisional #092 were 10-

month positions."

       37.       The Bureau Chief further reiterated that position stating, "if New London is

able to verify that any years of service in the past 8 years Mr. Washington served in a 10-

month position vs. a 12-month position, we can add additional months to Mr.

Washington's provisional #092."



                                                                5

    SUISMAN, SHAPIRO, WOOL, BRENNAN, GRAY & GREENBERG, P.C.   THE COURTNEY BUILDING, SUITE 200, 2 UNION PLAZA, POST OFFICE BOX 1591
                             NEW LONDON, CONNECTICUT 06320    TEL (800) 442-4416   JURIS NO 62114
       38.       Adding those additional months would have allowed for the completion of

the required coursework.

       39.       The Bureau Chief concluded that he "hope[d] this provides potential

pathways forward for New London Public Schools and Mr. Washington."

       40.       Mr. Washington had served in a 10-month position as a Dean during his

first year of employment with the NLPS.

       41.       On December 23, 2019, Mr. Washington spoke to Ms. McCaffery and Kate

McCoy who informed him that he could no longer serve in his current role.

       42.       Mr. Washington stated that was inconsistent with what the CSDE had told

him.

       43.       Ms. McCaffrey indicated that Mr. Washington must have misunderstood

what he was told, despite the fact that she received the same emails stating that the 10-

month position he held as dean could have been used to extend his Provisional

Certification for a sufficient period of time to complete the coursework.

       44.       In the same conversation with Ms. McCaffery, Mr. Washington was

informed that he could not be "bumped to a certified position" however, he could be

moved to a Grant Writer position.

       45.       Mr. Washington asked that the conversation be documented in writing and

both agreed to do so.

       46.       On December 27, 2019, instead of receiving documentation confirming the

December 23, 2019 conversation as expected and agreed to, Mr. Washington received

an email from Superintendent Cynthia Ritchie indicating that he was being terminated

effective December 27, 2019.

                                                                6

    SUISMAN, SHAPIRO, WOOL, BRENNAN, GRAY & GREENBERG, P.C.   THE COURTNEY BUILDING, SUITE 200, 2 UNION PLAZA, POST OFFICE BOX 1591
                             NEW LONDON, CONNECTICUT 06320    TEL (800) 442-4416   JURIS NO 62114
       47.       Mr. Washington emailed the Superintendent requesting a meeting; she

never responded.

       48.       An Employee Status Form referencing Mr. Washington's termination was

issued stating the reason for termination being "due to failure to complete required college

coursework necessary to obtain renewal of 092 administrative certificate."

       49.       On December 30, 2019, the Superintendent told Mr. Washington’s union

representatives that the District "had tried to work with the state already and there were

no other options."

       50.       That statement was patently false, as the CSDE had expressly stated that

the District need only submit an ED126 Form including reference to the 10-month position

Mr. Washington originally held as Dean of Students and he would receive an extension.

       51.       Also on December 30, 2019, the Bureau Chief reiterated to Mr. Washington

in an email that he should "work with New London Public Schools to complete the ED126

form indicating either service in a 10-month capacity or leave at which point we can add

time to your provisional certificate."

       52.       Mr. Washington was placed on administrative leave on two separate

occasions in 2019 for a total of approximately 3 ½ months.

       53.       As such, the District could have easily supported an extension for Mr.

Washington by simply submitting an ED126 referencing both the leave time and the 10-

month position period.

       54.       The Bureau Chief concluded that if "New London does not submit an

ED126, the lapse in your certificate will remain until you demonstrate successful

completion of your coursework to complete your MA +30 and your application clears."

                                                                7

    SUISMAN, SHAPIRO, WOOL, BRENNAN, GRAY & GREENBERG, P.C.   THE COURTNEY BUILDING, SUITE 200, 2 UNION PLAZA, POST OFFICE BOX 1591
                             NEW LONDON, CONNECTICUT 06320    TEL (800) 442-4416   JURIS NO 62114
       55.       On January 1, 2020, Mr. Washington formally applied for the Grant Writer

position that Ms. McCaffery said he could transition into. He has received no response to

that application.

       56.       On January 2, 2020, Bureau Chief reiterated to Mr. Washington that his

certification expiration and extension were entirely in the hands of the New London Public

Schools because all the District had to do was submit the ED126 documentation that Mr.

Washington had been on leave for a period of time.

       57.       He also stated that the District could always call CSDE and speak to Ms.

Frost if they had any questions about the ED126.

       58.       Also on January 2, 2020, Mr. Washington requested a copy of the ED126

that was submitted.

       59.       That request followed prior requests for the form.

       60.       The request was reiterated on January 7, 2020, by Mr. Washington's union.

       61.       Ms. McCaffery finally responded on January 7, 2019, indicating that the

request must be made through union counsel to the District's counsel, an absurd

response to a reasonable demand from an employee.

       62.       On January 7, 2020, the union and Ms. McCaffery met to discuss the

ED126, which had still not been submitted by the District.

       63.       Ms. McCaffrey continued to contend that the 10-month position held by Mr.

Washington was not relevant.

       64.       The union pointed to a CSDE 2017 Certification Alert, which made it

absolutely clear that position was entirely incorrect.



                                                                8

    SUISMAN, SHAPIRO, WOOL, BRENNAN, GRAY & GREENBERG, P.C.   THE COURTNEY BUILDING, SUITE 200, 2 UNION PLAZA, POST OFFICE BOX 1591
                             NEW LONDON, CONNECTICUT 06320    TEL (800) 442-4416   JURIS NO 62114
       65.       On January 9, 2020, Mr. Washington completed the coursework for the

additional credits.

       66.       On January 11, 2020, the grade for the additional 3 credits was entered by

the University and the University declared that the course was completed by Mr.

Washington.

       67.       On January 22, 2020, CSDE issued Mr. Washington his Professional

Certificate with an effective date of January 17, 2020.

       68.       As such, with even a short extension that would have been granted by the

CSDE if the District submitted an accurate and appropriate ED126, Mr. Washington's

certification would never has lapsed.

       69.       It is apparent that the New London Public Schools took steps in

contravention of the duty of good faith it owed to Mr. Washington.

       70.       Mr. Washington's certification issue could have been resolved by the simple

act by the District of submitting that ED126 referencing the 10-month position and/or the

periods of leave.

       71.       Instead, the District refused to take that step and, instead, terminated Mr.

Washington as soon as it could.

       72.       Bureau Chief told Mr. Washington that the CSDE role is to assist educators,

teachers and administrators to make sure they obtain and retain their certifications without

any lapses.

       73.       The CSDE will take what action it can within the law to assist individuals in

that regard. More often than not, school districts contact the CSDE asking for assistance

to make sure that their employees maintain or obtain their certifications.

                                                                9

    SUISMAN, SHAPIRO, WOOL, BRENNAN, GRAY & GREENBERG, P.C.   THE COURTNEY BUILDING, SUITE 200, 2 UNION PLAZA, POST OFFICE BOX 1591
                             NEW LONDON, CONNECTICUT 06320    TEL (800) 442-4416   JURIS NO 62114
       74.       With respect to whether it mattered if the leave Mr. Washington had was

paid or unpaid, a position taken by the NLPS, Bureau Chief indicated that it did not matter

as long as the employee was not working during that period.

       75.       Mr. Washington's leave period clearly would have satisfied the CSDE that

Mr. Washington was entitled to an extension.

       76.       In this case, the New London Public Schools did not try to assist it’s

employee through this process.

       77.       In fact, the school refused to take the simple step of submitting the ED126.

       78.       As such, the New London Public Schools failed its employee causing him

to lose his position.

       79.       The District's actions have severely damaged Mr. Washington's

professional reputation as well.

       80.       In a January 3, 2019, article in The Day, the Superintendent is quoted

stating that "in his eight years in the district he had failed to complete the required college

coursework necessary to obtain a renewal."

       81.       That was a false or, at best, misleading statement.

       82.       Mr. Washington did complete the classwork that he understood based on

his Provisional Certification was necessary.

       83.       It was not until the District and Mr. Washington were informed of the CSDE

administrative error related to his prior credits that Mr. Washington learned he needed to

obtain an additional 3 credits.

       84.       Mr. Washington has proved to be by no fault of his own a lightning rod for

the administration.

                                                               10

    SUISMAN, SHAPIRO, WOOL, BRENNAN, GRAY & GREENBERG, P.C.   THE COURTNEY BUILDING, SUITE 200, 2 UNION PLAZA, POST OFFICE BOX 1591
                             NEW LONDON, CONNECTICUT 06320    TEL (800) 442-4416   JURIS NO 62114
        85.      Mr. Washington was unfairly connected to a student abuse situation

involving Corriche Gaskin, an NLPS employee, and was placed on administrative leave

for two months starting on May 10, 2019, pending an investigation.

        86.      That investigation revealed no wrongdoing by Mr. Washington.

        87.      Mr. Washington was again placed on administrative leave on August 29,

2019, for a period of approximately 6 weeks.

        88.      That investigation involved allegations of purported wrongdoing from a

period approximately 8 years ago.

        89.      Again, Mr. Washington was cleared of any wrongdoing.

        90.      However, because of the District's wrongful termination, the press jumped

on those two leaves of absence to raise questions about Mr. Washington's past behavior.

        91.      That record has not been clarified by the District and, more importantly,

would not have needed to be clarified but for the District's refusal to simply provide the

CSDE with an accurate ED 126.

        92.      The District could have allowed Mr. Washington to remain employed while

his certification was resolved.

        93.      The District could also simply have administratively suspended Mr.

Washington until the resolution of his certification.

        94.      The CSDE approved the Professional Certification effective January 17,

2020.

        95.      Students returned to school for the Spring semester on or about January 7,

2020.



                                                               11

    SUISMAN, SHAPIRO, WOOL, BRENNAN, GRAY & GREENBERG, P.C.   THE COURTNEY BUILDING, SUITE 200, 2 UNION PLAZA, POST OFFICE BOX 1591
                             NEW LONDON, CONNECTICUT 06320    TEL (800) 442-4416   JURIS NO 62114
        96.       As such, Mr. Washington’s Professional Certification was approved only 9

school days into the spring semester.

        97.       Numerous administrative employees and teachers employed by the District

whose administrative and/or teacher certifications lapsed continued working for the

District during those lapses.

        98.       None of those employees who were allowed to continue working with lapsed

certifications were African-American males.

        99.       In fact, the woman who temporarily replaced Mr. Washington as the director

of athletics after his termination was an uncertified employee.

        100.      That employee is a Caucasian female.

                             FIRST COUNT
VIOLATION OF THE CONNECTICUT FAIR EMPLOYMENT PRACTICES ACT, C.G.S.
                   § 46a-60(b)(1) (Race Discrimination)

        1-100. Paragraphs 1-100 of the Complaint are re-alleged and incorporated herein

as if fully set forth.

        101.      By the above acts and practices, The City of New London has discriminated

against Mr. Washington on the basis of his race in violation of the Connecticut Fair

Employment Practices Act when it terminated his employment and treated him in a

disparate manner as compared to Caucasian colleagues.

        102.      Mr. Washington has suffered and will continue to suffer damages, including

but not limited to, past and future lost wages and fringe benefits, interest, emotional and

psychological distress, loss of reputation, loss of earning capacity, and loss of the ability

to enjoy life’s pleasures and activities.



                                                                12

     SUISMAN, SHAPIRO, WOOL, BRENNAN, GRAY & GREENBERG, P.C.   THE COURTNEY BUILDING, SUITE 200, 2 UNION PLAZA, POST OFFICE BOX 1591
                              NEW LONDON, CONNECTICUT 06320    TEL (800) 442-4416   JURIS NO 62114
          103.      The City of New London has engaged in these discriminatory practices with

malice and with reckless indifference to the plaintiff’s rights protected under Connecticut

law.

          104.        Mr. Washington has incurred attorney’s fees in pursuit of these claims.

                            SECOND COUNT
VIOLATION OF THE CONNECTICUT FAIR EMPLOYMENT PRACTICES ACT, C.G.S.
                    § 46a-60(b)(4) (CFEPA Retaliation)

          1-100. Paragraphs 1-100 of the Complaint are re-alleged and incorporated herein

as if fully set forth.

          105.      By the above acts and practices, the City of New London retaliated against

Mr. Washington in violation of CFEPA.

          106.      Mr. Washington has suffered and will continue to suffer damages, including

but not limited to, past and future lost wages and fringe benefits, interest, emotional and

psychological distress, loss of reputation, loss of earning capacity, and loss of ability to

enjoy life’s pleasures and activities.

          107.      The City of New London has engaged in these discriminatory practices with

malice and reckless indifference to the plaintiff’s rights protected under Connecticut law.

          108.      Mr. Washington has incurred attorney’s fees in pursuit of these claims.

                                    THIRD COUNT
          VIOLATION OF 42 U.S.C. § 2000E, et seq. (Title VII - Race Discrimination)

          1-100. Paragraphs 1-100 of the Complaint are re-alleged and incorporated herein

as if fully set forth.

          109.      By the above acts and practices, The City of New London has discriminated

against Mr. Washington on the basis of his race in violation of the 42 U.S.C. § 2000e, et


                                                                  13

       SUISMAN, SHAPIRO, WOOL, BRENNAN, GRAY & GREENBERG, P.C.   THE COURTNEY BUILDING, SUITE 200, 2 UNION PLAZA, POST OFFICE BOX 1591
                                NEW LONDON, CONNECTICUT 06320    TEL (800) 442-4416   JURIS NO 62114
seq., when it terminated his employment and treated him in a disparate manner as

compared to Caucasian colleagues.

          110.      Mr. Washington has suffered and will continue to suffer damages, including

but not limited to, past and future lost wages and fringe benefits, interest, emotional and

psychological distress, loss of reputation, loss of earning capacity, and loss of the ability

to enjoy life’s pleasures and activities.

          111.      The City of New London has engaged in these discriminatory practices with

malice and with reckless indifference to the plaintiff’s rights protected under Connecticut

law.

          112.      Mr. Washington has incurred attorney’s fees in pursuit of these claims.

                                     FOURTH COUNT
                 VIOLATION OF 42 U.S.C. § 2000e, et seq. (Title VII - Retaliation)

          1-100. Paragraphs 1-100 of the Complaint are re-alleged and incorporated herein

as if fully set forth.

          113.      By the above acts and practices, the City of New London retaliated against

Mr. Washington in violation of 42 U.S.C. § 2000e, et seq.

          114.      Mr. Washington has suffered and will continue to suffer damages, including

but not limited to, past and future lost wages and fringe benefits, interest, emotional and

psychological distress, loss of reputation, loss of earning capacity, and loss of ability to

enjoy life’s pleasures and activities.

          115.      The City of New London has engaged in these discriminatory practices with

malice and reckless indifference to the plaintiff’s rights protected under Connecticut law.

          116.      Mr. Washington has incurred attorney’s fees in pursuit of these claims.


                                                                  14

       SUISMAN, SHAPIRO, WOOL, BRENNAN, GRAY & GREENBERG, P.C.   THE COURTNEY BUILDING, SUITE 200, 2 UNION PLAZA, POST OFFICE BOX 1591
                                NEW LONDON, CONNECTICUT 06320    TEL (800) 442-4416   JURIS NO 62114
                            FIFTH COUNT
  VIOLATION OF CONNECTICUT FAIR EMPLOYMENT PRACTICES ACT, C.G.S. §
                    46a-58(a) (Deprivation of Rights)

          1-100. Paragraphs 1-100 of the Complaint are re-alleged and incorporated herein

as if fully set forth.

          117.      By the above acts and practices, the City of New London has deprived Mr.

Washington of rights, privileges, or immunities, secured or protected by the Constitution

or laws of this state or the United States, on account of his race.

          118.      Mr. Washington has suffered and will continue to suffer damages, including,

but not limited to, past and future lost wages and fringe benefits, interest, emotional and

psychological distress, loss of reputation, loss of earning capacity and loss of the ability

to enjoy life’s pleasures and activities.

          119.      The City of New London engaged in these discriminatory practices with

malice and with reckless indifference to the plaintiff’s rights protected under Connecticut

law.

          120.      Mr. Washington has incurred attorney’s fees in pursuit of these claims.

                                     COUNT SIX
  42 U.S.C. § 1983 and First and Fourteenth Amendments Suppression of Freedom of
                                     Association

          1-100. Paragraphs 1-100 of the Complaint are re-alleged and incorporated herein

as if fully set forth.

          121.      The Plaintiff engaged in constitutionally protected activity when he

associated out of work with Gaskin.

          122.      The Plaintiff’s association with Gaskin did not impede in any way with the

plaintiff’s job performance or duties.

                                                                  15

       SUISMAN, SHAPIRO, WOOL, BRENNAN, GRAY & GREENBERG, P.C.   THE COURTNEY BUILDING, SUITE 200, 2 UNION PLAZA, POST OFFICE BOX 1591
                                NEW LONDON, CONNECTICUT 06320    TEL (800) 442-4416   JURIS NO 62114
        123.      After engaging in constitutionally protected association with Gaskin, the

defendants retaliated against the plaintiff and disciplined him as a direct result of his

protected activity.

        124.      The defendants’ wrongful acts against the plaintiff were in violation of both

the United States and Connecticut Constitutions and, more specifically, in violation of the

plaintiff’s First Amendment rights to free speech and association, as secured against state

infringement by the Fourteenth Amendment to the United States Constitution and 42

U.S.C. § 1983.

        125.      The plaintiff has been caused to suffer damages due to the defendants’

wrongful acts, and is entitled to compensatory and punitive damages, emotional distress

damages, and attorneys’ fees.

                            SEVENTH COUNT
       BREACH OF IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING

        1-100. Paragraphs 1-100 of the Complaint are re-alleged and incorporated herein

as if fully set forth.

        126.      The relationship between the defendants and the plaintiff was contractual

in nature.

        127.      An implied covenant of good faith and fair dealing is inherent in all contracts,

including the employment relationship between the defendants and plaintiff.

        128.      The defendant’s termination violated the covenant of good of good faith and

fair dealing as it was undertaken in contravention of important public policies recognized

by the State of Connecticut.




                                                                16

     SUISMAN, SHAPIRO, WOOL, BRENNAN, GRAY & GREENBERG, P.C.   THE COURTNEY BUILDING, SUITE 200, 2 UNION PLAZA, POST OFFICE BOX 1591
                              NEW LONDON, CONNECTICUT 06320    TEL (800) 442-4416   JURIS NO 62114
       129.      The State of Connecticut recognizes the important public policy of

protecting the plaintiff’s vested property interest in his continued employment as a public

employee.

       130.      More specifically, the Connecticut Teacher Tenure Act, General Statutes §

10-151, requires that the defendants have just cause to terminate Mr. Washington.

       131.      In this case, no just cause existed.

       132.      Mr. Washington did not cause the problem with credits that held up his

certification; that was caused by a clerical error by the CSDE.

       133.      Instead of assisting Mr. Washington is correcting the problem and

continuing his employment, the defendants intentionally impeded Mr. Washington’s

continued employment by refusing to provide accurate information to the State of

Connecticut regarding his past positions held and his prior periods in a suspended status.

       134.      The defendants also had the opportunity to handle the matter without

resorting to termination.

       135.      The defendants could have placed the plaintiff on a short period of

administrative leave pending completion of his credits or placed him in a temporary

position pending resolution of the credit issue.

       136.       Mr. Washington has suffered and will continue to suffer damages,

including, but not limited to, past and future lost wages and fringe benefits, interest,

emotional and psychological distress, loss of reputation, loss of earning capacity and loss

of the ability to enjoy life’s pleasures and activities.




                                                               17

    SUISMAN, SHAPIRO, WOOL, BRENNAN, GRAY & GREENBERG, P.C.   THE COURTNEY BUILDING, SUITE 200, 2 UNION PLAZA, POST OFFICE BOX 1591
                             NEW LONDON, CONNECTICUT 06320    TEL (800) 442-4416   JURIS NO 62114
                                      EIGHTH COUNT
                             COMMON LAW WRONGFUL TERMINATION

        1-100. Paragraphs 1-100 of the Complaint are re-alleged and incorporated herein

as if fully set forth.

        137.      Mr. Washington’s termination was undertaken in contravention of the State

of Connecticut’s recognized public policies.

        138.      The State of Connecticut recognizes the important public policy of

protecting the plaintiff’s vested property interest in his continued employment as a public

employee.

        139.      More specifically, the Connecticut Teacher Tenure Act, General Statute §

10-151, requires that the defendants have just cause to terminate Mr. Washington.

        140.      In this case, no just cause existed.

        141.      Mr. Washington did not cause the problem with credits that held up his

certification; that was caused by a clerical error by the CSDE.

        142.      Instead of assisting Mr. Washington is correcting the problem and

continuing his employment, the defendants intentionally impeded Mr. Washington’s

continued employment by refusing to provide accurate information to the State of

Connecticut regarding his past positions held and his prior periods in a suspended status.

        143.      The defendants also had the opportunity to handle the matter without

resorting to termination.

        144.      The defendants could have placed the plaintiff on a short period of

administrative leave pending completion of his credits or placed him in a temporary

position pending resolution of the credit issue.

                                                                18

     SUISMAN, SHAPIRO, WOOL, BRENNAN, GRAY & GREENBERG, P.C.   THE COURTNEY BUILDING, SUITE 200, 2 UNION PLAZA, POST OFFICE BOX 1591
                              NEW LONDON, CONNECTICUT 06320    TEL (800) 442-4416   JURIS NO 62114
       145.      Mr. Washington has suffered and will continue to suffer damages, including,

but not limited to, past and future lost wages and fringe benefits, interest, emotional and

psychological distress, loss of reputation, loss of earning capacity and loss of the ability

to enjoy life’s pleasures and activities.

       WHEREFORE, the plaintiff respectfully requests that this Court take jurisdiction

over his case and grant judgment against the defendants. The plaintiff prays the following

relief be granted:

       1. economic damages, including back and front wages;

       2. non-economic damages, including loss of reputation and emotional distress;

       3. reasonable attorney’s fees and costs;

       4. pre-judgment and post-judgment interest on his economic losses; and

       5. any other damages the Court deems appropriate.

                                               THE PLAINTIFF,
                                               LAWRENCE WASHINGTON

                                               BY:_/s/ Theodore W. Heiser ________________
                                               Theodore W. Heiser, ct23807
                                               Suisman, Shapiro, Wool, Brennan,
                                               Gray & Greenberg, P.C.
                                               2 Union Plaza, Suite 200
                                               P.O. Box 1591
                                               New London, CT 06320
                                               Tele. No.: (860)442-4416
                                               Fax No.: (860) 442-0495
                                               Email: theiser@sswbgg.com
                                               His Attorney




                                                               19

    SUISMAN, SHAPIRO, WOOL, BRENNAN, GRAY & GREENBERG, P.C.   THE COURTNEY BUILDING, SUITE 200, 2 UNION PLAZA, POST OFFICE BOX 1591
                             NEW LONDON, CONNECTICUT 06320    TEL (800) 442-4416   JURIS NO 62114
                                       UNITED STATES DISTRICT COURT
                                         DISTRICT OF CONNECTICUT

 LAWRENCE WASHINGTON,                                                        *     Civil Action No.
                                                                             *
                               Plaintiff,                                    *
             v.                                                              *
                                                                             *
                                                                             *
                                                                             *
 CITY OF NEW LONDON AND THE NEW                                              *     JULY 9, 2020
 LONDON BOARD OF EDUCATION,                                                  *
                                                                             *
                 Defendants.                                                 *
 ___________________________________                                         *

                                                   JURY TRIAL CLAIM

           The plaintiff, Lawrence Washington, claims a trial by jury on all claims triable by

jury.

                                                   THE PLAINTIFF,
                                                   LAWRENCE WASHINGTON

                                                   BY:_/s/ Theodore W. Heiser ________________
                                                   Theodore W. Heiser, ct23807
                                                   Suisman, Shapiro, Wool, Brennan,
                                                   Gray & Greenberg, P.C.
                                                   2 Union Plaza, Suite 200
                                                   P.O. Box 1591
                                                   New London, CT 06320
                                                   Tele. No.: (860)442-4416
                                                   Fax No.: (860) 442-0495
                                                   Email: theiser@sswbgg.com
                                                   His Attorney




                                                                   20

        SUISMAN, SHAPIRO, WOOL, BRENNAN, GRAY & GREENBERG, P.C.   THE COURTNEY BUILDING, SUITE 200, 2 UNION PLAZA, POST OFFICE BOX 1591
                                 NEW LONDON, CONNECTICUT 06320    TEL (800) 442-4416   JURIS NO 62114
